DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 06/22/2020 and the IDS’s filed 09/16/2020, 04/29/2021, 07/20/2021.

Claims 1-3 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2010030866 A) in view of Moller et al. (US 2008/0175778 A1), or in the alternative, further in view of Bosniack (US 4020149).
Considering claims 1-2, Kato teaches a method for producing hydrogen sulfide from sulfur and hydrogen comprising a reaction step of reacting sulfur and hydrogen to obtain a crude hydrogen sulfide gas (Kato, [0002]).  Kato teaches a purification step of purifying the crude hydrogen sulfide gas by bringing the crude hydrogen sulfide gas into contact with aliphatic lower alcohol in a packed tower to precipitate sulfur contained in the crude hydrogen sulfide gas (Kato, [0009]-[0012]).  Kato teaches a discharge step of discharging from inside the packed tower a suspension of sulfur in aliphatic lower alcohol obtained in the purification step by teaching that sulfur is trapped in powder form in the aliphatic lower alcohol and circulated (8 of Fig. 1) through the column and the alcohol discharges the column (13 of Fig. 1) (Kato, [0012] and Fig. 1)
Kato teaches circulating the aliphatic lower alcohol through the column, sulfur is trapped in powder form in the aliphatic lower alcohol and many sulfur deposits accumulate on the packing and periodic stopping of the process is necessary to recover the sulfur adhered to the column (Kato, [0012]-[0013]), he does not explicitly teach a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a filter to obtain a sulfur cake, wherein the filter is a rotary filter of a leaf filter.
However, Moller teaches a method of purifying hydrogen sulfide formed from hydrogen and sulfur (Moller, [0003]).  Moller teaches sulfur precipitated in solid form can be removed from the circulation line using the aid of suitable filtration devices (Moller, [0012], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with any suitable type of filter including a rotary 
In the alternative, Bosniack teaches the use of a rotary filter to remove sulfur from a solvent reaction medium and recirculating the solvent reaction medium to the contacting vessel (Bosniack, Col. 6 line 66 – Col. 7 line 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a rotary filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.
Considering claim 3, Kato teaches a method for recovering sulfur from a crude hydrogen sulfide gas containing sulfur (Kato, abstract).  Kato teaches a purification step of purifying the crude hydrogen sulfide gas by bringing the crude hydrogen sulfide gas into contact with aliphatic lower alcohol in a packed tower to precipitate sulfur contained in the crude hydrogen sulfide gas (Kato, [0009]-[0012]).  Kato teaches a discharge step of discharging from inside the packed tower a suspension of sulfur in aliphatic lower alcohol obtained in the purification step by teaching that sulfur is trapped in powder form 
Kato teaches circulating the aliphatic lower alcohol through the column, sulfur is trapped in powder form in the aliphatic lower alcohol and many sulfur deposits accumulate on the packing and periodic stopping of the process is necessary to recover the sulfur adhered to the column (Kato, [0012]-[0013]), he does not explicitly teach a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a filter to obtain a sulfur cake, wherein the filter is a rotary filter of a leaf filter.
However, Moller teaches a method of purifying hydrogen sulfide formed from hydrogen and sulfur (Moller, [0003]).  Moller teaches sulfur precipitated in solid form can be removed from the circulation line using the aid of suitable filtration devices (Moller, [0012], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with any suitable type of filter including a rotary filter and/or leaf filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.
In the alternative, Bosniack teaches the use of a rotary filter to remove sulfur from a solvent reaction medium and recirculating the solvent reaction medium to the contacting vessel (Bosniack, Col. 6 line 66 – Col. 7 line 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a rotary filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734